Exhibit 10.2

 

NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

(As amended and restated effective November 10, 2007)




SECTION 1.

BACKGROUND AND PURPOSE



1.1 Background and Effective Date

The Plan permits the grant of Options, Restricted Stock Units, Restricted Stock,
and Stock Appreciation Rights. The Plan was effective as of September 3, 2003,
and was approved by the Company's stockholders at the 2003 Annual Meeting of
Stockholders. The Plan was previously amended and restated effective as of
August 17, 2007, subject to ratification by an affirmative vote of the holders
of a majority of the Shares that are present in person or by proxy and entitled
to vote at the 2007 Annual Meeting of Stockholders of the Company. The amended
and restated Plan is hereby effective as of November 10, 2007.



1.2 Purpose of the Plan



The Plan is intended to attract, motivate, and retain outstanding and highly
talented directors of the Company who are employees of neither the Company nor
of any Affiliate. The Plan also is designed to encourage stock ownership by
Participants, thereby aligning their interests with those of the Company's
shareholders.





SECTION 2.

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:



2.1 "1934 Act"  means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.



2.2 "Affiliate"  means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.



2.3 "Award"  means, individually or collectively, a grant under the Plan of
Options, Restricted Stock Units, Restricted Stock and/or Stock Appreciation
Rights.



2.4 "Award Agreement"  means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.



2.5 "Board" or "Board of Directors"  means the Board of Directors of the
Company.



2.6 "Code"  means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.



2.7 "Committee"  means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.



2.8 "Company"  means Quantum Corporation, a Delaware corporation, or any
successor thereto.



2.9 "Director"  means any individual who is a member of the Board of Directors
of the Company.



2.10 "Disability"  means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.



2.11 "Employee"  means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.



2.12 "Exercise Price"  means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.



2.13 "Fair Market Value"  means the closing price per Share on the New York
Stock Exchange on the relevant date, or if there were no sales on such date, the
closing price per Share on the nearest day after the relevant date, as
determined by the Committee. Notwithstanding the preceding, for federal, state,
and local income tax reporting purposes, fair market value shall be determined
by the Committee (or its delegate) in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.



2.14 "Fiscal Year"  means the fiscal year of the Company.



2.15 "Grant Date"  means, with respect to an Award, the date that the Award was
granted. Each Grant Date will be determined by the Committee but in no event may
the Grant Date for a particular Award be prior to the date that the Award is
approved by the Committee (or its delegate).



2.16 "Nonemployee Director"  means a Director who is an employee of neither the
Company nor of any Affiliate.



2.17 "Option"  means an option to purchase Shares that is not intended to meet
the requirements of Section 422 of the Code.



2.18 "Participant"  means a Nonemployee Director who has an outstanding Award.



2.19 "Period of Restriction"  means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 8, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events or conditions, as
determined by the Committee, in its discretion.



2.20 "Plan"  means the Quantum Corporation Nonemployee Director Equity Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.



2.21 "Restricted Stock"  means an Award granted to a Participant pursuant to
Section 8.



2.22 "Restricted Stock Unit"  means an Award granted to a Participant pursuant
to Section 7.



2.23 "Rule 16b-3"  means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.



2.24 "Stock Appreciation Right" or "SAR"  means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designed as a
SAR.



2.25 "Section 16 Person"  means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.



2.26 "Shares"  means the shares of common stock of the Company.





SECTION 2.

ADMINISTRATION



3.1 The Committee

The Plan shall be administered by the Committee. The Committee shall consist of
not less than two (2) Directors who shall be appointed from time to time by, and
shall serve at the pleasure of, the Board of Directors. The Committee shall be
comprised solely of Directors who are "non-employee directors" under Rule 16b-3.



3.2 Authority of the Committee



It shall be the duty of the Committee to administer the Plan in accordance with
the Plan's provisions. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (a) determine which Nonemployee
Directors shall be granted Awards, (b) prescribe the terms and conditions of the
Awards, (c) interpret the Plan and the Awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Nonemployee Directors who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, (f) interpret, amend or
revoke any such rules and (g) accelerate the vesting of Awards and/or time at
which any restrictions will lapse or be removed. The Committee, in exercising
its power to set the terms and conditions of Awards, generally shall provide
that each Award shall vest or become exercisable over a period of three (3)
years or longer from the Grant Date except in the case of death, retirement, a
Nonemployee Director's initial appointment or election to the Board, Awards made
annually to continuing Nonemployee Directors, or Awards granted in lieu of cash
compensation. Without approval of the Company's stockholders, the Committee
shall not reduce the Exercise Price of any previously granted Option or SAR
except to the limited extent provided in Section 4.3 and Section 9.9.



3.3 Delegation by the Committee



The Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or any part of its authority and powers under the Plan
to one or more Directors or officers of the Company; provided, however, that the
Committee may not delegate its authority and powers (a) with respect to
Section 16 Persons, or (b) in any way that would jeopardize the Plan's
qualification under Rule 16b-3.



3.4 Decisions Binding



All determinations and decisions made by the Committee, the Board, and any
delegate of the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law.



 

SECTION 4.

SHARES SUBJECT TO THE PLAN



4.1 Number of Shares



Subject to adjustment as provided in Section 4.3, the total number of Shares
available for grant under the Plan shall not exceed two million (2,245,069),
subject to the following. No more than fifty percent (50%) of the Shares
available under the Plan may be issued as Awards that are not Options. Shares
granted under the Plan may be either authorized but unissued Shares or treasury
Shares.



4.2 Lapsed Awards



If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock or Restricted Stock Units, is
forfeited to or repurchased by the Company, the unpurchased Shares (or for
Awards other than Options and SARs, the forfeited or repurchased Shares) which
were subject thereto will become available for future grant or sale under the
Plan (unless the Plan has terminated). With respect to SARs, Shares actually
issued pursuant to a SAR as well as the Shares that represent payment of the
exercise price shall cease to be available under the Plan. Shares that have
actually been issued under the Plan under any Award will not be returned to the
Plan and will not become available for future distribution under the Plan;
provided, however, that if unvested Shares of Restricted Stock or Restricted
Stock Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the tax and exercise price of an Award will not become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment provided in Section 4.3, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options shall
equal the aggregate Share number stated in Section 4.1, plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 4.2.



4.3 Adjustments in Awards and Authorized Shares



In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company that
affects the Shares, then the Committee shall, in such manner as it may deem
equitable, adjust the number and class of Shares (or other securities, property
or cash) that may be delivered under the Plan, and the number, class, and price
of Shares subject to outstanding Awards, as determined by the Committee (in its
sole discretion) to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan Notwithstanding the preceding, the number of Shares subject to any Award
always shall be a whole number.





SECTION 5.

STOCK OPTIONS



5.1 Grant of Options



Subject to the terms and provisions of the Plan, Options may be granted to
Nonemployee Directors at any time and from time to time as determined by the
Committee in its sole discretion. The Committee, in its sole discretion, shall
determine the number of Shares subject to each Option.



5.2 Award Agreement



Each Option shall be evidenced by an Award Agreement that shall specify the
Exercise Price, the expiration date of the Option, the number of Shares to which
the Option pertains, any conditions to exercise of the Option, and such other
terms and conditions as the Committee, in its discretion, shall determine.



5.3 Exercise Price



Subject to the provisions of this Section 5.3, the Exercise Price for each
Option shall be determined by the Committee in its sole discretion, except that
in no event shall the Exercise Price be less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date. Notwithstanding the
preceding sentence, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Nonemployee
Directors on account of such transaction may be granted Options in substitution
for options granted by such unrelated corporation. If such substitute Options
are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, may determine that such substitute Options shall
have an exercise price less than one hundred percent (100%) of the Fair Market
Value of the Shares on the Grant Date.



5.4 Expiration of Options



5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:



(a) The date for termination of the Option set forth in the written Award
Agreement; or



(b) The expiration of ten (10) years from the Grant Date.



5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant dies
prior to the expiration of his or her Options, the Committee, in its discretion,
may provide that his or her Options shall be exercisable for up to three (3)
years after the date of death. With respect to extensions that were not included
in the original terms of the Option but were provided by the Committee after the
date of grant, if at the time of any such extension, the exercise price per
Share of the Option is less than the Fair Market Value of a Share, the extension
shall, unless otherwise determined by the Committee, be limited to the earlier
of (1) the maximum term of the Option as set by its originals terms, or (2) ten
(10) years from the Grant Date.



5.4.3 Committee Discretion. The Committee, in its sole discretion, (a) shall
provide in each Award Agreement when each Option expires and becomes
unexercisable, and (b) notwithstanding Section 5.4.1, after an Option is
granted, may extend the maximum term of the Option subject to the ten (10) and
three (3) year limits in Sections 5.4.1 and 5.4.2. With respect to the
Committee's authority in Section 5.4.3(b), if, at the time of any such
extension, the exercise price per Share of the Option is less than the Fair
Market Value of a Share, the extension shall, unless otherwise determined by the
Committee, be limited to the earlier of (1) the maximum term of the Option as
set by its originals terms, or (2) ten (10) years from the Grant Date. Unless
otherwise determined by the Committee, any extension of the term of an Option
pursuant to this Section 5.4.3 shall comply with Section 409A of the Code to the
extent applicable.



5.5 Exercisability of Options



Options granted under the Plan shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall determine in its sole
discretion. After an Option is granted, the Committee, in its sole discretion,
may accelerate the exercisability of the Option and/or extend the period during
which it is exercisable.



5.6 Exercise of Options



5.6.1 Notice of Exercise. Options shall be exercised by the Participant's
delivery of a notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares. The notice shall
be given in the form and manner specified by the Company from time to time.



5.6.2 Payment. Upon the exercise of any Option, the Exercise Price shall be
payable to the Company in full in cash or its equivalent. The Committee, in its
sole discretion, also may permit exercise (a) by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Exercise Price, or (b) by any other means that the Committee, in its
sole discretion, determines to both provide legal consideration for the Shares,
and to be consistent with the purposes of the Plan. As soon as practicable after
receipt of a written notification of exercise and full payment for the Shares
purchased, the Company shall deliver to the Participant (or the Participant's
designated broker), Share certificates (which may be in book entry form)
representing such Shares.



5.7 Restrictions on Share Transferability



The Committee may impose such restrictions on any Shares acquired pursuant to
the exercise of an Option as it may deem advisable, including, but not limited
to, restrictions related to applicable federal securities laws, the requirements
of any national securities exchange or system upon which Shares are then listed
or traded, or any blue sky or state securities laws.



 

SECTION 6.

STOCK APPRECIATION RIGHTS



6.1 Grant of SARs



Subject to the terms and conditions of the Plan, SARs may be granted to
Nonemployee Directors at any time and from time to time as shall be determined
by the Committee, in its sole discretion.



6.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant.



6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. However, the exercise price of an SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date.



6.2 SAR Agreement



Each SAR grant shall be evidenced by an Award Agreement that shall specify the
exercise price, the term of the SAR, the conditions of exercise, and such other
terms and conditions as the Committee, in its sole discretion, shall determine.



6.3 Expiration of SARs



An SAR granted under the Plan shall expire upon the date determined by the
Committee, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 5.4 (relating to maximum
term and the Committee's authority to extend the maximum term) also shall apply
to SARs.



6.4 Payment of SAR Amount



Upon exercise of an SAR, a Participant shall be entitled to receive payment from
the Company in an amount determined by multiplying:



(a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times



(b) The number of Shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.



 

SECTION 7.
RESTRICTED STOCK UNITS



7.1 Grant of Restricted Stock Units



Restricted Stock Units may be granted to Nonemployee Directors at any time and
from time to time, as shall be determined by the Committee, in its sole
discretion. The Committee shall have complete discretion in determining the
number of Restricted Stock Units granted to each Participant.



7.2 Value of Restricted Stock Units



Each Restricted Stock Unit shall have an initial value equal to the Fair Market
Value of a Share on the Grant Date.



7.3 Restricted Stock Unit Agreement



Each Award of Restricted Stock Units shall be evidenced by an Award Agreement
that shall specify any vesting conditions, the number of Restricted Stock Units
granted, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.



7.4 Form and Timing of Payment of Restricted Stock Units



Payment of vested Restricted Stock Units shall be made as soon as practicable
after vesting (subject to any deferral permitted under Section 9.1). The
Committee, in its sole discretion, may pay Restricted Stock Units in the form of
cash, in Shares or in a combination thereof.



7.5 Cancellation of Restricted Stock Units



On the date set forth in the Award Agreement, all unvested Restricted Stock
Units shall be forfeited to the Company, and except as otherwise determined by
the Committee, again shall be available for grant under the Plan.



 

SECTION 8.
RESTRICTED STOCK



8.1 Grant of Restricted Stock



Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant shares of Restricted Stock to Nonemployee Directors
in such amounts as the Committee, in its sole discretion, shall determine. The
Committee, in its sole discretion, shall determine the number of Shares to be
granted to each Participant as Restricted Stock.



8.2 Restricted Stock Agreement



Each Award of Restricted Stock shall be evidenced by an Award Agreement that
shall specify the Period of Restriction, the number of Shares granted, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.



8.3 Transferability



Except as provided in this Section 8, shares of Restricted Stock may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction.



8.4 Other Restrictions



The Committee, in its sole discretion, may impose such other restrictions on
shares of Restricted Stock as it may deem advisable or appropriate, in
accordance with this Section 8.4. The Committee may set restrictions based upon
the achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion. The Committee, in its discretion,
may legend the certificates representing Restricted Stock to give appropriate
notice of such restrictions.



8.5 Removal of Restrictions



Except as otherwise provided in this Section 8, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall be released
from escrow as soon as practicable after the last day of the Period of
Restriction. The Committee, in its discretion, may accelerate the time at which
any restrictions shall lapse or be removed. After the restrictions have lapsed,
the Participant shall be entitled to have any legend or legends under
Section 8.4 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant.



8.6 Voting Rights



During the Period of Restriction, Participants holding Shares of Restricted
Stock granted hereunder may exercise full voting rights with respect to those
Shares, unless the Committee determines otherwise.



8.7 Dividends and Other Distributions



During the Period of Restriction, Participants holding Shares of Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to such Shares unless otherwise determined by the Committee. If any
such dividends or distributions are paid in Shares (or other non-cash property),
the Shares (or other non-cash property) shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.



8.8 Return of Restricted Stock to Company



On the date set forth in the Award Agreement, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and again shall become
available for grant under the Plan.

 

SECTION 9.
MISCELLANEOUS

9.1 Deferrals



The Committee, in its sole discretion, may permit a Participant to defer receipt
of the payment of cash or the delivery of Shares that would otherwise be due to
such Participant under an Award. Any such deferral elections shall be subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion and, unless otherwise expressly determined by the Committee, shall
comply with the requirements of Section 409A of the Code.



9.2 No Effect on Service



Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant's service at any time, with or without
cause.



9.3 Participation



No Nonemployee Director shall have the right to be selected to receive an Award
under this Plan, or, having been so selected, to be selected to receive a future
Award.



9.4 Indemnification



Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
(a) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement, and (b) from any and all amounts paid by him or her in
settlement thereof, with the Company's approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided that he or she first shall give the Company an
opportunity, at its own expense, to handle and defend the same and if the
Company fails to do so, he or she then may undertake to handle and defend it on
his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company's Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.



9.5 Successors



All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
or assets of the Company.



9.6 Beneficiary Designations



If permitted by the Committee, a Participant under the Plan may name a
beneficiary or beneficiaries to whom any vested but unpaid Award shall be paid
in the event of the Participant's death. Each such designation shall revoke all
prior designations by the Participant and shall be effective only if given in a
form and manner acceptable to the Committee. In the absence of any such
designation, any vested benefits remaining unpaid at the Participant's death
shall be paid to the Participant's estate and, subject to the terms of the Plan
and of the applicable Award Agreement, any unexercised vested Award may be
exercised by the administrator or executor of the Participant's estate.



9.7 Limited Transferability of Awards



No Award granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will, by the laws of descent
and distribution, or to the limited extent provided in Section 9.6. All rights
with respect to an Award granted to a Participant shall be available during his
or her lifetime only to the Participant. Notwithstanding the foregoing, the
Participant may, in a manner specified by the Committee, (a) transfer a
Nonqualified Stock Option to a Participant's spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights, and
(b) transfer a Nonqualified Stock Option by bona fide gift and not for any
consideration, to (i) a member or members of the Participant's immediate family,
(ii) a trust established for the exclusive benefit of the Participant and/or
member(s) of the Participant's immediate family, (iii) a partnership, limited
liability company of other entity whose only partners or members are the
Participant and/or member(s) of the Participant's immediate family, and/or
(iv) a foundation in which the Participant an/or member(s) of the Participant's
immediate family control the management of the foundation's assets.



9.8 No Rights as Stockholder



Except to the limited extent provided in Sections 8.6 and 8.7, no Participant
(nor any beneficiary) shall have any of the rights or privileges of a
stockholder of the Company with respect to any Shares issuable pursuant to an
Award (or exercise thereof), unless and until certificates representing such
Shares shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (or
beneficiary).



9.9 Merger or Asset Sale

In the event of (i) a merger of the Company with or into another corporation,
other than a merger which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or (ii) the sale
of substantially all of the assets of the Company, each outstanding Award shall
be assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation. In the event that the
successor corporation does not agree to assume the Award or to substitute an
equivalent award, the Committee shall, in lieu of such assumption or
substitution, (i) provide for the Participant to have the right to exercise the
Award as to all or a portion of the Shares subject to such Award, including
Shares as to which it would not otherwise be exercisable, and (ii) provide that
all vesting criteria applicable to unvested Awards has been met. If the
Committee makes an Award exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Participant that the Award shall be exercisable for a period of fifteen (15)
days from the date of such notice, and the Award will terminate upon the
expiration of such period. For the purposes of this paragraph, the Award shall
be considered assumed if, immediately following the merger or sale of assets,
the Award confers the right to purchase or receive, for each Share subject to
the Award immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Shares for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its parent,
the Committee may, with the consent of the successor corporation and the parent,
provide for the consideration to be received upon the exercise or settlement of
the Award, for each Share subject to the Award, to be solely common stock of the
successor corporation or its parent equal in Fair Market Value to the per share
consideration received by holders of Shares in the merger or sale of assets.



 

SECTION 10.
AMENDMENT, TERMINATION, AND DURATION



10.1 Amendment, Suspension, or Termination



The Board, in its sole discretion, may amend, suspend or terminate the Plan, or
any part thereof, at any time and for any reason. Any amendment to the Plan
shall be subject to the approval of the stockholders of the Company to the
extent deemed necessary or appropriate under the rules of the New York Stock
Exchange. The amendment, suspension, or termination of the Plan shall not,
without the consent of the Participant, alter or impair any rights or
obligations under any Award theretofore granted to such Participant. No Award
may be granted during any period of suspension or after termination of the Plan.



10.2 Duration of the Plan



The Plan shall be effective as of August 17, 2007, and subject to Section 10.1
(regarding the Board's right to amend or terminate the Plan), shall remain in
effect through August 17, 2017. No Awards may be granted under the Plan after
August 17, 2017. However, the Plan shall remain in effect until all Awards
granted on or before that date have been exercised, paid, settled or otherwise
have expired or been canceled.



 

SECTION 11.
TAX WITHHOLDING



11.1 Withholding Requirements



Prior to the delivery of any Shares or cash pursuant to an Award (or exercise
thereof), the Company shall have the power and the right to deduct or withhold,
or require a Participant to remit to the Company, an amount sufficient to
satisfy federal, state, and local taxes required to be withheld with respect to
such Award (or exercise thereof).



11.2 Withholding Arrangements



The Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum amount
required to be withheld.



 

SECTION 12.
LEGAL CONSTRUCTION



12.1 Gender and Number



Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine; the plural shall include the singular and the
singular shall include the plural.



12.2 Severability



In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.



12.3 Requirements of Law



The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.



12.4 Securities Law Compliance



With respect to Section 16 Persons, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3. To the extent any provision
of the Plan, Award Agreement or action by the Committee fails to so comply, it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.



12.5 Governing Law



The Plan and all Award Agreements shall be construed in accordance with and
governed by the laws of the State of California (but without reference to its
conflicts of laws provisions).



12.6 Captions



Captions are provided herein for convenience only, and shall not serve as a
basis for interpretation or construction of the Plan.

EXECUTION



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this restated Plan on the date indicated below.

QUANTUM CORPORATION

Dated: November 14, 2007 By

Name: Shawn D. Hall

Title: VP, General Counsel and Secretary

 